Citation Nr: 0833093	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement of the appellant to the apportionment of an 
increased share of the veteran's VA disability benefits.

REPRESENTATION

Appellant represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an apportionment decision of the RO 
dated in July 2005.  The appellant is the veteran's former 
wife.

In connection with this appeal, it is noted that the 
appellant requested and was scheduled for a personal hearing 
before a Veterans Law Judge in Washington, D.C.  Although she 
was notified of the time and date of the hearing by mail sent 
to her last known address, she failed to appear for that 
hearing and neither furnished an explanation for her failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2007), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  The veteran has reported monthly expenses exceeding his 
monthly income by $26.00.

2.  The appellant has reported monthly income exceeding her 
monthly income by $60.38.


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA compensation benefits to the appellant, his 
former spouse, have not been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed VCAA into law.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  However, an 
applicant for apportionment is "not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55."  Sims v. 
Nichols, 19 Vet. App. 453, 456 (2006).  Thus a reasonable 
interpretation is that VCAA does not apply to decisions 
regarding how benefits are paid and thus because an 
apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, VCAA would 
not appear to be applicable to apportionment adjudications.

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. § 20.3(p).  Review of the claims file 
convinces the Board that such notification has been 
adequately accomplished.  Both the appellant and the veteran 
received copies of the statement of the case, and the veteran 
generally appears to be well aware of the claim of 
apportionment filed by the appellant.  

Discussion

Effective January 6, 1999, the veteran has been receiving VA 
compensation at the 100 percent rate pursuant to a total 
rating based on individual unemployability.  

The appellant and the veteran were married in March 2001.  
That month, the veteran filed a VA Form 21-686C, Declaration 
of Status of Dependents, and reported his marriage to the 
appellant.  

In a December 2004 statement, the appellant filed a claim for 
apportionment of the veteran's VA disability benefits, as 
they had been separated since August 2004.  She further added 
that since their separation, the veteran had not contributed 
to her support.  Finally, she indicated that she was raising 
her four grandchildren.  The appellant reported the following 
income.  Part-time work yielded between $325 and $400 per 
month, and she received $342 monthly from the state for the 
care of her grandchildren.  Her expenses included rent of 
$495 a month, the electric bill amounting to $70 a month, the 
gas bill that came to $40 a month, the water bill for which 
she owed $70 every other month, and a car payment that was 
$429 monthly.  Further, there were expenses associated with 
the purchase of groceries and personal hygiene products.  

In April 2005, the appellant noted her income as follows.  
She was receiving $342 a month for the care of her 
grandchildren, $592 a month in food stamps, and unemployment 
benefits of $98 a week, which were being withheld for the 
repayment of a debt.  Her rent, she indicated, was now $600 
per month, which included utilities, $37.62 a month for 
telephone service, $50 monthly for personal hygiene products, 
and $40 a month for transportation, as she no longer owned a 
car.

In a May 2005 statement, the veteran reported monthly 
expenses that included $75 for electricity, $75 for water, 
$25 for bad checks, $100 for a Chevrolet Blazer for which 
there was a $3000 balance, and $25 to a collection agency 
pursuant to a $10,000 debt owed for a 2004 Suzuki Jeep.  The 
foregoing expenses were all associated with debts.  His 
monthly living expenses included rent of $425, $65 for the 
electric bill, $175 for food, $250 for gas, $90 in pledges, 
$340 in car payments, $140 for car insurance, $150 for a 
caretaker, $75 for dry cleaning, $80 for entertainment, $50 
for household products, $150 for church tithes, $40 for 
laundry, $25 for miscellaneous expenses, and $100 for car 
maintenance.  These totaled $2,155 a month.  

A July 2005 report of contact reflects that the appellant 
told an RO official that she incurred additional monthly 
expenses not reported earlier.  She spent $225 per month on 
"personal needs" to include oil, lotion, laundry, and 
household items.  Further, she maintained that her monthly 
food stamp allowance had been reduced from $592 a month to 
$573 per month.  

In a July 2005 decision, the RO determined that the veteran 
received $2429 each month in VA benefits and that his 
expenses totaled $2455 a month, creating a $26 deficit.  The 
appellant received $342 a month toward the care of her 
grandchildren and $592 in food stamps for a total of $934 
monthly.  Her monthly expenses totaled $952.62, creating a 
monthly deficit of $18.62.  The RO also noted the appellant's 
additional monthly expenses adding up to $225.00.  The RO 
determined that because the veteran was receiving VA benefits 
at the dependent rate and because the spouse was not 
receiving income, the appellant was entitled to an 
apportionment of $130 a month.  

The RO sent notice of its decision to the veteran.  That 
letter indicated that the veteran was receiving $2,299 in VA 
compensation benefits each month.  

In August 2005, the appellant filed a notice of disagreement 
asserting that $130 a month was insufficient apportionment of 
the veteran's VA disability benefits and that she had become 
accustomed to a certain standard of living when she was 
living with the veteran.  

The appellant and the veteran divorced in May 2006.

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  The veteran, as stated above, is in receipt 
of VA compensation at the 100 percent level; during his 
marriage to the appellant, he was in receipt of compensation 
at the dependent rate.

The Board observes that the appellant indicated in writing 
that although her grandchildren were not related to the 
veteran, he encouraged her to take them in and stated 
explicitly that he would help provide for their support.

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2007).  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, 
but special circumstances exist which warrant giving 
"dependents" additional support.  See, e. g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 
6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse.  38 
U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

According to the most recent statements of income and 
expenses provided by the appellant in April 2005 and after 
that date, the appellant's monthly income amounted to $1013.  
Indeed, her income included $342 in furtherance of the 
support of her grandchildren, $573 in food stamps, and $98 in 
unemployment benefits.  Her monthly expenses consisted of 
$600 in rent, $37.62 for telephone service, $50 for hygiene 
products, and $40 for transportation.  She later asserted 
that her monthly expenses included an additional $225.  Thus, 
her monthly expenses amounted to $952.62.  A second look 
reflects that the appellant's income exceeded her expenses by 
$60.38 percent month.  

The Board finds that the appellant is not entitled to an 
increased apportionment of the veteran's disability 
compensation.  In this case, the appellant's reported monthly 
income and expenses do not indicate financial hardship, as 
defined by the inability to pay for the most basic needs.  
Indeed, her household income clearly exceeds expenses, and 
that is without taking into account the $130 monthly 
apportionment of the veteran's benefits.  On the other hand, 
the veteran's reported income falls below his reported 
expenses.  In consideration of these reports of income and 
expenses for the parties concerned, substantial hardship 
would accrue to the veteran if apportionment were awarded.  
It is emphasized that this decision is based on the financial 
statements that formed the basis of the RO decision.


ORDER

Entitlement to an increased apportionment of the veteran's 
compensation benefits for the appellant is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


